387 S.C. 582 (2010)
693 S.E.2d 409
In the Matter of Victoria L. SPROUSE, Respondent.
No. 26819.
Supreme Court of South Carolina.
Submitted April 13, 2010.
Decided May 17, 2010.
Lesley M. Coggiola, Disciplinary Counsel, and Sabrina C. Todd, Assistant Disciplinary Counsel, both of Columbia, for Office of Disciplinary Counsel.
Victoria L. Sprouse, of Charlotte, NC, pro se.
PER CURIAM:
This attorney disciplinary matter is before the Court pursuant to the reciprocal disciplinary provisions of Rule 29, RLDE, Rule 413, SCACR. The facts are set forth below.
Respondent is licensed to practice law in South Carolina. Until April 24, 2009, she was licensed to practice law in North Carolina.
On April 1, 2009, respondent was convicted on eighteen (18) counts of felony mail, wire and/or bank fraud, conspiracy, and *583 money laundering charges in the United States District Court for the Western District of North Carolina. On April 24, 2009, the North Carolina Bar disbarred respondent.
Pursuant to Rule 29(a), RLDE, the Office of Disciplinary Counsel (ODC) submitted a certified copy of the North Carolina Order of Disbarment to the Clerk. In accordance with Rule 29(b), RLDE, the Clerk provided ODC and respondent with thirty (30) days in which to inform the Court of any reason why the imposition of identical discipline in this state was not warranted. ODC filed a response stating it knew of no reason why identical discipline was unwarranted. Respondent did not file a response.
After thorough review of the record, we hereby disbar respondent from the practice of law in this state. See Rule 29(d), RLDE; see also In the Matter of Sexton, 377 S.C. 402, 661 S.E.2d 60 (2008); In the Matter of Brafford, 367 S.C. 295, 625 S.E.2d 650 (2006). Within fifteen days of the date of this opinion, respondent shall file an affidavit with the Clerk of Court showing that she has complied with Rule 30, RLDE, Rule 413, SCACR.
DISBARRED.
BEATTY, J., not participating.